This case involves the same questions this day determined in No. 29960, Tulsa County, Excise Board, v. Texas-Empire Pipe Line Company et al., 188 Okla. 128, 106 P.2d 792.
It was here agreed that the decision in this case should follow the decision in that case, and by agreement the attorneys for this defendant in error filed a brief in that case.
Accordingly, upon authority of the case cited, the judgment here appealed from is affirmed in part, and reversed in part, so as to deny both grounds of the tax protest.
BAYLESS, C. J., and OSBORN, CORN, and DAVISON, JJ., concur.